Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Chloe Thomas, Appellant                              Appeal from the 188th District Court of
                                                     Gregg County, Texas (Tr. Ct. No. 47770-
No. 06-21-00016-CR        v.                         A). Memorandum Opinion delivered by
                                                     Chief Justice Morriss, Justice Burgess and
The State of Texas, Appellee                         Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Chloe Thomas, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED APRIL 28, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk